Citation Nr: 1221107	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  06-07 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post-operative residuals, partial meniscectomy, right knee, for the period prior to May 2, 2006. 

2.  Entitlement to a rating in excess of 10 percent for right knee arthritis for the period from May 2, 2006. 

3.  Entitlement to an increased rating for instability of the right knee as residuals of a meniscectomy, currently evaluated as 10 percent disabling from May 2, 2006, and 20 percent disabling from October 22, 2010.

4.  Entitlement to a total disability evaluation based on individual unemployability prior to March 15, 2006.  





REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from November 1981 to June 1984. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

In September 2004 and 2005 rating decisions, the RO continued a 20 percent disability rating assigned to service-connected post-operative residuals, partial meniscectomy of the right knee. 

During the pendency of the appeal, the Veteran requested entitlement to service-connected compensation for arthritic changes to the right knee.  (See VA Form 21-4138, Statement in Support of Claim, signed and dated by the Veteran in April 2006).  Thereafter, in a December 2007 statement of the case, implemented by a December 2007 rating decision, the RO bifurcated the 20 percent right knee evaluation into two separate 10 percent evaluations, for arthritis of the right knee pursuant to Diagnostic Code 5003 and for residuals of a meniscectomy with instability of the right knee pursuant to Diagnostic Codes 5257.  This bifurcation of the rating for right knee disability was made effective from May 2, 2006.  The Veteran's overall combined service-connected evaluation remained at 20 percent.  

In May 2008, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file. 

In September 2008, the Board remanded the claims for further development.  

In a rating decision dated in November 2010, the Appeals Management Center (AMC) increased the rating for residuals of a meniscectomy of the right knee with instability to 20 percent, effective from October 22, 2010.  The Veteran has continued his appeal.  

In January 2011 the Board framed the issues as set forth the title page above and remanded the case for further development.  The case is once again before the Board.  

At the outset, the Board notes that the factual findings related to the Veteran's right knee disability show a distinct period prior to March 15, 2006 where the severity of the Veteran's service-connected disability is clearly ascertainable.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Although the March 15, 2006 VA examination reflected that the manifestations of the Veteran's right knee disability changed and improved in some areas, relevant records which may have an impact on determining the severity of the Veteran's right knee disability appear to be missing beginning in 2008 and forward as addressed in the remand portion below.  In light of these findings, the Board will only address the appeal period prior to March 15, 2006.  

During the pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court) held that TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As an increased rating claim is on appeal and the evidence suggests the service connected disability has caused the Veteran to have periods of unemployment prior to March 15, 2006, the issue is included as set forth on the title page.

As noted in the Board's September 2008 and January 2011 remand of this matter, the evidence of record raises the issue of entitlement to service connection for a scar of the right knee, but this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ once again for appropriate action.

The issues of entitlement to increased ratings for the Veteran's service-connected right knee disabilities from March 15, 2006 and entitlement to TDIU prior to March 15, 2006 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 15, 2006, limitation of extension of the right knee is manifested by extension to 25 degrees, but no greater, after repetitive motion due to pain resulting in functional loss.

2.  Prior to March 15, 2006, instability of the right knee was no greater than slight. 


CONCLUSIONS OF LAW

1.  Prior to March 15, 2006, the criteria for a rating of 40 percent, but no higher, for limitation of extension of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.25, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2011).

2.  Prior to March 15, 2006, the criteria for a rating of 10 percent, but no higher, for slight instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.25, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In a pre-adjudication letter dated in June 2004, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for his "right knee".  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the October 2006 letter.  

While complete VCAA notice was not given prior to the rating on appeal, the Board finds that the lack of such a pre-decision notice is not prejudicial to the veteran. Proper notice was provided by the RO prior to the transfer and certification of the veteran's case to the Board, and the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran is represented and has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all of the identified VA treatment records and examination reports as well as private treatment records and correspondence for the appeal period prior to March 15, 2006 addressed in the Board decision below.  The Board notes that the claim was remanded in January 2011, in part to obtain records considered in the Veteran's claim for Social Security Administration (SSA) disability benefits.  In March 2011, VA received notice from SSA stating that the medical records had been destroyed and that further effects to obtain them would be futile.  The Appeals Management Center thereby complied with these remand instructions.  Cf. Stegall v. West, 11 Vet App 268 (1998).  The Veteran has not reported and the evidence does not otherwise reflect any outstanding medical evidence.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  In addition, he was afforded VA examinations for the right knee disability and such are found to be adequate, as the examiner reviewed the record and accurately reported the Veteran's history, along with all pertinent current findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c)(2)  require a "Board hearing officer" to "fully explain the issues still outstanding that are relevant and material to substantiating the claim" and to "suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record." Id. at 496-97. 

VA amended its hearing regulations, effective August 23, 2011, to clarify that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only applied to hearings before the AOJ and do not apply to hearings before the Board.  However, VA has agreed to repeal this rulemaking in order to moot a September 2011 petition for direct review of the validity of the rulemaking that was filed in the United States Court of Appeals for the Federal Circuit by the National Organization of Veterans' Advocates ("NOVA").  NOVA's petition asserted that the hearing clarification rule is procedurally invalid because it was not promulgated pursuant to the notice-and-comment procedures prescribed by the Administrative Procedure Act.  

VA also made an agreement with NOVA that prior to the repeal of the rulemaking it will not apply the hearing clarification rule and will abide by the interpretation of 38 C.F.R. § 3.103 in effect before the hearing clarification rule was issued in August 2011.  Therefore, effective immediately, the Board will not apply VA's final rulemaking, Rules Governing Hearings Before the Agency of Original Jurisdiction and the Board of Veterans' Appeals; Clarification, 76 Fed. Reg. 52,572 (Aug. 23, 2011) ("hearing clarification rule").  

Here, at the Travel Board hearing, the Veterans Law Judge identified the issues, inquired as to how the disabilities were effecting the Veteran's employment, and asked about treatment providers in order to ascertain whether there was additional evidence he could submit.  Based on his testimony the Board undertook to further develop the claim, and sought a new VA examination.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

II.  Factual Background

On July 2004 VA examination, a history was noted of the Veteran injuring his right knee during service and undergoing ACL reconstruction in 1991.  The Veteran reported that over time, he noticed increased pain, weakness, stiffness, and occasional swelling with no heat or redness.  He had an additional 20 percent limitation of motion of the right knee during flare ups and on repetitive use mostly due to pain.  He underwent two arthroscopies and two knee surgeries.  There was no dislocation or subluxation.  He has not worked since 2001.  He stayed at home secondary to limited walking.  Currently, there was no edema, effusion, redness, or tenderness, but some evidence of painful motion.  He had difficulty in daily activity due to the stairs in his house.  He could not walk or stand for a long period of time.  The examiner noted that the Veteran wore a knee brace.  On examination, there was no edema, effusion, redness, heat, or medial lateral instability.  There was mild (expected) anterior instability after ACL reconstruction.  X-rays showed degenerative changes, but no recent fractures or dislocations.  McMurray's test was painful, but there was normal motion.  The Veteran was diagnosed with degenerative arthritis of the right knee and mild anterior instability.

A July 2004 VA physical therapy consult appeared to be an extension of the Veteran's VA Compensation and Pension examination and revealed that right knee active range of motion included extension to 15 degrees and flexion from 15 to 75.  After 10 repetitions of knee extension with 10 pounds, active extension as to 25 degrees and flexion was from 25 to 65 degrees.  The examiner noted that decreased active range of motion following repetitions was related to the Veteran's report of increased knee pain.  

VA treatment records showed continued treatment for the Veteran's right knee disabilities.  An August 2004 VA orthopedic Consult reported that there was a full range of motion.  Lachman's testing revealed about 6-8 mm of translation of the tibia of the femur compared to 3-4 mm on the left side.  McMurray's testing revealed pain, but no irregularity of motion.  

October 2004 correspondence from the Veteran indicates that he applied for Social Security Administration disability benefits, in part due to his service-connected right knee.  

In April 2005 correspondence, Dr. K.L.Z. reported that the Veteran underwent a right knee arthroscopy as well as an ACL open reconstruction and progressing degenerative changes within his right knee that developed overtime from the previous partial meniscectomy ACL reconstruction.  Dr. K.L.Z. noted that X-rays over time showed progressive collapse of the medial joint space of his right knee with varus alignment.  The right knee was treated with injections, anti-inflammatories, bracing, and exercise.  Dr. K.L.Z. opined that he believed that the Veteran suffered from arthritis in his right knee dating back to when he treated the Veteran as early as 1999 and that he had been following the Veteran ever since.  Dr. K.L.Z. reported that the Veteran would experience continued progressive degenerative changes within the knee and over time that would require further treatment.  Dr. K.L.Z. also opined that within a reasonable degree of medical certainty that the problems from which the Veteran suffered at a young age were directly related to the problems from the past, as well as the original surgery and arthroscopy he had while he was in the military in which the Dr. Schuster described removing a large part of the Veteran's meniscal spacer, which have been shown over time to increase the risk of degenerative changes within the knee.  Dr.K.L.Z. believed, therefore, that the Veteran's problem from which he suffered in the military and the subsequent arthroscopy of his knee as well as ACL reconstruction, which he later underwent, all stemmed from this initial injury and the progressive changes that would be expected historically in light of that.   

In July 2005 correspondence from Summit Rehabilitation Associates, Dr. L.R.H. found that there was crepitus with passive range of motion of the right knee and tenderness on palpation.  Dr. L.R.H. opined, based on the history provided and examination, that the Veteran had right-sided knee disease and based on the Veteran's history, the continued knee problems were in relation to a service-associated injury that occurred while the Veteran was on active duty.  

Correspondence from SSA dated August 2005 revealed that the Veteran was not determined to be disabled.  

III.  Increased Rating Legal Criteria 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2011). 

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered. 

The Court has recently held that 'pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain may result in functional loss, but only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance.' Id., quoting 38 C.F.R. § 4.40.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  See Fenderson, supra; Hart, supra.  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2011). 

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

Disabilities associated with traumatic arthritis are evaluated under Diagnostic Code 5010.  Further, the Schedule for Rating Disabilities directs that disabilities involving traumatic arthritis are to be evaluated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  Degenerative arthritis established by X- ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joint or two or more minor joint groups, or as 20 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). 

The Board observes that normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

Diagnostic Code 5256 provides for the assignment of a 30 percent rating when there is ankylosis in a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent rating is assigned when there is extremely unfavorable ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is warranted when there is extremely unfavorable ankylosis in flexion between 20 and 45 degrees.  A 60 percent rating is warranted when there is extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more. 

Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)). 

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability. 

In addition to the schedular criteria, VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a , Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

IV.  Analysis

Prior to March 15, 2006

In June 2004, the Veteran submitted a claim for an increased rating for his service-connected right knee.  At that time, he was service-connected for post operative atrial meniscectomy, right knee with cruciate ligament deficiency and laxity, anterior cruciate ligament (ACL) and assigned a 20 percent disability rating.  

Given the changes in the characterization of the Veteran's right knee disability and the Diagnostic Code under which it has been rated as well as the Veteran's later contentions suggesting that the original 20 percent rating should have been protected (see November 2010 Statement in Support of Claim), a review of the procedural history is relevant.  The Veteran's right knee disability was initially rated as 10 percent disabling effective February 20, 1987 under the Diagnostic Code 5257 (for recurrent subluxation and lateral instability).  Effective January 11, 1988, the disability was increased to 20 percent disabling and a temporary total rating based on required convalescence was granted from August 27, 1991 to March 31, 1992.  In a September 2004 rating decision, the Veteran's right knee disability continued to be rated as 20 percent disabling, but was reassigned under a different Diagnostic Code (5261) regarding limitation of extension of the knee.  The September 2005 rating decision continued the 20 percent rating under DC 5261.  

The Board observes that the reassignment of the Diagnostic Code raises questions of whether the Veteran's protected disability ratings were severed and/or whether protected service-connected disabilities were severed.  See 38 C.F.R. § 3.951(b) (2011); see also 38 U.S.C.A. § 1159 (2011). 

The Board is cognizant that the September 2004 and 2005 rating decisions recharacterized the Veteran's service-connected right knee disability and changed the Diagnostic Codes under which it was rated.  In this regard, the Board finds that such actions were consistent with current case law and most appropriately characterizes the Veteran's right knee disability. 

In this regard, in Murray v. Shinseki, 24 Vet.App. 420 (2011), the Court held that a VA medical examination showing that the symptoms upon which a disability rating was based are no longer present cannot act to reduce that disability rating if it has been in effect for more than 20 years, and thus protected by regulation.  38 C.F.R.   § 3.951(b).  Additionally, the Court held that change of Diagnostic Codes under which Veteran's disability was rated was error, where change effectively reduced to zero disability rating which had been in effect for more than 20 years, and thus protected by regulation. Id.  In the instant case, as the Veteran's compensable ratings for his right knee disability had not been in effect for more than 20 years and, therefore, are not protected by regulation, the RO's reassignment of Diagnostic Codes was proper and Murray is inapplicable in the instant case. 

In addition to reassigning the Diagnostic Codes, the RO recharacterized the Veteran's right knee disability starting with the September 2004 rating decision in which the RO characterized the former right knee condition (post operative atrial meniscectomy, right knee with cruciate ligament deficiency and laxity, ACL) as post-operative residuals, partial meniscectomy, right knee.  

In this regard, in Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011), which pertains to a claim involving muscle groups, the Federal Circuit held that a change in determination of situs of Veteran's disability from one muscle group to another, for purposes of determining the correct diagnostic code, did not sever service connection of the disability, as such would violate the statute protecting service connection of disabilities.  The Federal Circuit noted that specific situs of disability was identified for the first time, disability was not tied to a particular muscle group but to Veteran's inability to perform certain acts, and determination that his wound was incurred in connection with military service was not changed.  See also 38 U.S.C.A. §§ 101(16), 1159; VAOPGCPREC 50-91 (Mar. 29, 1991) (holding that 38 U.S.C. § 359 (the previous codification of 38 U.S.C. § 1159) does "not prohibit the redesignation of an existing service connected rating to accurately reflect the actual anatomical location of the injury or disease resulting in the Veteran's disability, provided the redesignation does not result in the severance of service connection for the disability in question").  Therefore, as the RO's recharacterization of the Veteran's service-connected right knee disability did not sever service connection and more appropriately captured the nature of his disability, the Board finds that such was proper.  See Read, supra.

On review of the record, the Board finds that prior to March 15, 2006, the criteria for a 40 percent evaluation under DC 5261 have been met.  On July 2004 VA physical therapy consult/Compensation and Pension examination, right knee active range of motion showed that extension was to 15 degrees and flexion was from 15 to 75.  After 10 repetitions of knee extension with 10 pounds, active extension as to 25 degrees and flexion was from 25 to 65 degrees.  Decreased active range of motion following repetitions was related to the Veteran's report of increased knee pain.  

Under DC 5261, a 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  However, the Veteran's extension is limited to 25 degrees on repetition due to increased pain and such limitation falls midway between the criteria for the 30 and 40 percent criteria.  Given that the Veteran's extension is more limiting than what's provided for in the 30 percent criteria and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's limited extension is more appropriately rated as 40 percent disabling.  

Although the July 2004 VA physical therapy consult did not specifically report the point at which pain began, as held in Mitchell, pain alone does not rise to the level of functional loss.  In order for the pain to be additionally compensable, there must be some functional loss associated with it.  The VA record showed that due to increased pain on repetition, the Veteran was only able to extend his knee to 25 degrees and such functional loss has been accounted for in the 40 percent rating.  While the Veteran reported during his July 2004 VA examination that he had an additional 20 percent limitation of motion of the right knee during flare ups and on repetitive use mostly due to pain, the objective examination completed during the July 2004 VA physical therapy consult revealed that he had significantly more than a 20 percent limitation of extension.  As limitation of extension has clearly been less than 45 degrees, an evaluation in excess of 40 percent for the Veteran's right knee disability is not warranted under DC 5261.  The Board has considered VA treatment records, April and July 2005 correspondence from Dr. K.L.Z. and Dr. L.R.H. and there are no additional functional factors present to serve as a basis for a rating in excess of 40 percent on the basis of limitation of extension.

The Board finds that there is no basis to award a separate compensable evaluation for limitation of flexion under DC 5260.  The July 2004 VA examination and physical therapy consult showed that flexion revealed that right knee active range of motion showed that flexion was from 15 to 75 degrees.  After 10 repetitions of knee extension with 10 pounds, flexion was from 25 to 65 degrees.  Decreased active range of motion following repetitions was related to the Veteran's report of increased knee pain.  Again, although the July 2004 VA physical therapy consult did not specifically report the point at which pain began, as held in Mitchell, pain alone does not rise to the level of functional loss.  In regards to functional loss, considering the Veteran's contentions that he had an additional 20 percent limitation of motion of the right knee during flare ups and assuming, arguendo, that he was referring to flexion then flexion would then be limited to 60 degrees during flare ups, which would still warrant a noncompensable rating under DC 5260 for limitation of flexion.  The Board has considered VA treatment records, April and July 2005 correspondence from Dr. K.L.Z. and Dr. L.R.H. and there is no other evidence of additional limitation of flexion due to functional factors during this appeal period.  A separate compensable rating for limitation of flexion is therefore not warranted under DC 5260.  

Additionally, there is no basis for awarding a separate rating under the diagnostic criteria pertaining to arthritis.  The Board acknowledges that X-rays taken during the relevant appeal period revealed degenerative arthritis of the right knee. However, in order to qualify a separate rating under the diagnostic codes for arthritis, the Veteran would have to be ineligible for compensation under the diagnostic codes pertaining to limitation of motion.  38 C.F.R. §§ 4.71a, 5003, 5010.  As noted above, the evidence applicable to this appeal period indicates that the Veteran exhibited limitation of motion in both flexion and extension, in which his limitation of flexion was insufficient to warrant compensation under the limitation of motion diagnostic codes.  Nevertheless, the record reflects that he was, in fact, afforded a 40 percent rating for limitation of extension during the appeal period.  38 C.F.R. § 4.71a, DC 5261.  In light of the Veteran's receipt of a compensable evaluation based on limitation of motion, he is ineligible for a separate rating under the arthritis diagnostic codes.  38 C.F.R. §§ 4.71a, 5003, 5010 (2011). 

Based on ranges of motion referenced above, ankylosis (defined as a fixation of the joint) is not shown.  Therefore, there is no basis for a higher (50 percent) rating under DC 5256. 

As Diagnostic Codes 5258 (dislocated semilunar cartilage), 5259 (removal of semilunar cartilage), 5262 (impairment of tibia and fibula), and 5263(genu recurvatum) include ratings of 40 percent or less, these codes do not need to be addressed during this appeal period as they could not serve as the basis for an increased rating.

The Board has also considered the provisions of DC 5257, used for the evaluation of recurrent subluxation or lateral instability.  On July 2004 VA examination, the Veteran was diagnosed with mild anterior instability of the right knee.  Although technically, lateral instability was not reported at any point during this appeal period; given the findings of instability combined with the Veteran's need for a knee brace, such findings could arguably be analogous to the type of knee impairment addressed in DC 5257.  

VA regulations provide that a disability may be rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology. 38 C.F.R. §§ 4.20, 4.27 (2011).  Here, the Board believes that the assignment of a separate 10 percent disability rating for slight instability is warranted, as this code best describes and adequately accounts for symptoms associated with the Veteran's right knee disability.  The Board finds no basis for the award a higher (20 percent) rating, as moderate subluxation or instability has not been shown during this appeal period.  Instability was described as mild and the Veteran also reported that there was no dislocation or subluxation.  The Board has considered VA treatment records, April and July 2005 correspondence from Dr. K.L.Z. and Dr. L.R.H. and there is no other evidence of instability to warrant a rating in excess of 10 percent.  

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by the holding in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating during this appeal period.  

The Veteran is competent to report on his observed symptoms and his reports during this appeal period appear credible as they are consistent and were accepted by his examiners.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran's complaints have been considered in the above noted evaluations and have not shown the severity required for a higher schedular rating beyond that which have been awarded above for his right knee disability.

In sum for the appeal period prior to March 15, 2006, the Board finds that a 40 percent disability evaluation is warranted for limitation of flexion and a separate 10 percent rating is warranted for slight instability.  The appeal is granted to this limited extent.  All reasonable benefit of the doubt has been resolved in favor of the Veteran in reaching this determination.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

It might be argued that the Veteran's periods of unemployment during the appeal period prior to March 15, 2006 might indicate a factor not contemplated by the rating schedule; however, the ratings contemplate occupational impacts including significant time lost from work.  38 C.F.R. § 4.1 (2011).  The Veteran's disability manifests by symptoms including right knee pain, limitation of motion, instability, weakness, and stiffness.  These symptoms are contemplated by the rating criteria. Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Prior to March 15, 2006, a 40 percent disability rating, and no higher, for right knee limitation of extension is granted. 

Prior to March 15, 2006, a 10 percent disability rating, and no higher, for right knee slight instability is granted.  


REMAND

As discussed in the January 2011 Board remand, the Pittsburgh RO's March 2010 rating decision that granted service connection for right ankle disability secondary to the service-connected disability of post-operative residuals, partial meniscectomy, right knee lists a significant quantity of medical evidence that has been received over the prior two years that has not been considered in connection with the Veteran's current appeal for an increased for right knee disability.  This includes private medical treatment records and a January 2010 VA examination report.  The March 2010 rating decision relates medical findings that the Veteran's right ankle disability is due to his right knee buckling, apparently in 2009, due to the underlying pathology of the right knee.  This evidence would be relevant to the ongoing severity of the right knee disability since March 15, 2006, particularly as it relates to instability. 

In the January 2011 remand the Board noted that it appeared that the RO in Pittsburgh, Pennsylvania, and the Appeals Management Center (AMC) in Washington, D.C., have maintained separate files in developing the Veteran's claims since the time of the Board's remand of his appeal for an increased rating for right knee disability in September 2008, to the AMC; and that the RO has in its possession a significant quantity of evidence that may be relevant to the severity of the Veteran's right knee disability that has not been considered in connection with the Veteran's current appeal. 

There is no indication that records related to the Veteran's original claim for service connection for right ankle disability secondary to the service-connected disability of post-operative residuals, partial meniscectomy, right knee have been obtained.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance. Id. at 270-71.  

Another remand is required for consideration of the additional evidence in possession of the RO in Pittsburgh, Pennsylvania, and issuance of an SSOC that reflects consideration of this evidence.  See 38 C.F.R. § 19.31. 

The Court has held that a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from securing or following all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16(a) (2011). 

An evaluation must be made as to whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.

During the appeal period prior to March 15, 2006, the record suggested that the Veteran had not worked since 2001, in part, due to his right knee disability.  See July 2003 VA note and July 2004 VA examination report.  Given the evidence of current right knee disabilities, the Veteran's claim for the highest ratings possible and the evidence of unemployability, the record during that appeal period raises a claim for a TDIU under Roberson and Rice.  

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence does not contain an explicit opinion as to whether the Veteran's service-connected disability prevents him from securing or following gainful employment for which her education and occupational experience would otherwise qualify him.

For the appeal period prior to March 15, 2006, the Veteran's current percentage ratings do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all relevant evidence received from 2008 forward at the RO in Pittsburgh, Pennsylvania, but not considered by the AMC in Washington, D.C., in its November 2010 supplemental statement of the case (SSOC).  A significant quantity of such evidence is detailed in a rating decision issued by the RO in Pittsburgh, Pennsylvania, in March 2010. 

2.  Readjudicate the issues on appeal with consideration of all relevant evidence received from 2008 forward at the RO in Pittsburgh, Pennsylvania, but not considered by the AMC in Washington, D.C., in its November 2010 supplemental statement of the case (SSOC).  

3.  The claim should be referred to the Director of VA's Compensation and Pension Service for consideration of entitlement to TDIU for the appeal period prior to March 15, 2006 in accordance with 38 C.F.R. § 4.16(b) (2011). 

4.  If any benefits sought on appeal are not fully granted, the AOJ should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


